TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00781-CR



                              David Randall Wright, Appellant

                                                v.

                                 The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
           NO. 101388, HONORABLE ROBERT UPDEGROVE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant David Randall Wright no longer wishes to pursue this appeal and has filed

a motion to dismiss it. We grant the motion and dismiss this appeal. See Tex. R. App. P. 42.2(a).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: March 7, 2014

Do Not Publish